DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Status of Claims
Claims 1–5 are under examination. 
Response to Amendment
Applicant’s amendments 2/17/2021 to the claims have overcome the 112(b) rejections of record.
Applicant’s amendments have also overcome the previous 103 rejections of record. However, Examiner has conducted an updated search and cited new references herein.  
Response to Arguments
Applicant's arguments 2/17/2021 have been fully considered but are moot because they are directed towards limitations newly introduced into the claims, which are therefore addressed herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan (US 2015/0228363) in view of Hong (US 2018/0040385) and Sulzer (US 3,104,219).
Regarding claim 1, Dewan teaches (Fig. 2) a thermal-neutron reactor core (200) comprising:  	a moderator (204) extending to a lengthwise direction and formed in multiple concentric layers; 	a fuel (202) in the moderator, parallel to the lengthwise direction of the moderator, the fuel containing a fissile material (“fissionable material ,” ¶ 4), and formed in multiple concentric layers;  	wherein the multiple concentric layers of the moderator and the multiple concentric layers of the fuel alternate with each other (as shown in Fig. 2). 

Dewan additionally teaches using a burnable neutron poison (“the cladding and/or moderator material is doped with burnable poisons such as boron,” ¶ 53). 
Dewan does not explicitly state that the burnable poison can be in the fuel. 
Hong does teach this. Hong is also in the art area of concentric rings of fuel (e.g., Fig. 2) and teaches wherein the fuel can have a burnable poison in it: “fissile material, (s) and the at least two neutron absorbers are homogeneously mixed in the fuel,” abstract. The skilled artisan would have been motivated to utilize Hong’s burnable poison in the fuel in order to mitigate power spikes (¶ 3) and to simultaneously control numerous parameters (¶ 33). This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results.
Dewan additionally teaches cooling tubes (“Channels for…coolant,” Fig. 13d) but does not explicitly teach that they can be evenly distributed around one of the concentric fuel layers. 
Sulzer does teach this. Sulzer is also in the art area of core designs for nuclear reactors and teaches (e.g., Fig. 5) 	a plurality of cooling tubes (2) parallel to the lengthwise direction of the moderator (“the moderator between the fuel elements,” col. 1, l. 30), the plurality of cooling tubes are evenly distributed around at least one of the multiple concentric layers of the fuel (20, 21): as shown in Fig. 5, the plurality of cooling tubes 2 are evenly distributed around the concentric layers 20, 21 of fuel.
A purpose for this teaching is, as described by Sulzer (col. 1, ll. 38-45), to disperse the cooling elements around the fuel and thus prevent hotspots: “In this way excessive heating of the inner zones of the fuel elements, in which zones the rods made of relatively high active fissionable material are located, is prevented.”
The combination of the circumferential cooling tubes of Sulzer with the reactor core of above-combined Dewan with Hong would have produced a reactor core 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Dewan with Hong, a person of ordinary skill would have predicted that combining Sulzer’s circumferential cooling tubes with above-combined Dewan with Hong's reactor core would have produced Applicant's claimed invention of a reactor core with circumferentially distributed cooling tubes. The skilled person’s motivation for the combination would have been the expectation of, as described by Sulzer (col. 1, ll. 38-45), to disperse the cooling elements around the fuel and thus prevent hotspots: “In this way excessive heating of the inner zones of the fuel elements, in which zones the rods made of relatively high active fissionable material are located, is prevented.”
Accordingly, claim 1 is rejected as obvious over Dewan and Hong in view of Sulzer. 

Regarding claim 2, modified Dewan teaches all the elements of the parent claim, and Dewan additionally teaches that the moderator contains a metal hydride (204; “zirconium hydride rings,” ¶ 216). 
Regarding claim 3, modified Dewan teaches all the elements of the parent claim, and this combination additionally teaches that the burnable poison is a burnable poison containing a concentration of one particular isotope of the burnable poison: Hong (Eu, ¶ 25), which has an isotopic abundance of 48% 151Eu1. The skilled artisan would have been motivated to utilize the burnable poison of Hong for the reasons described above in response to claim 1. 
Regarding claim 4, modified Dewan teaches all the elements of the parent claim, and this combination additionally teaches that the burnable poison is cadmium-113 or europium-151: Hong teaches using europium (Eu, ¶ 25), which has an isotopic abundance of 48% 151Eu2. The skilled artisan would have been motivated to utilize the burnable poison of Hong for the reasons described above in response to claim 1. 

Regarding claim 5, modified Dewan teaches all the elements of the parent claim, and this combination additionally teaches a neutron multiplication material between the fuel and the moderator: “The molten salt includes an amount of beryllium,” ¶ 97. As shown in Figure 2, if the fuel salt 202 includes beryllium, then the beryllium is paced between rings of fuel 202 and moderator 204. 

Conclusion
(571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://periodictable.com/Properties/A/IsotopeAbundances.html
        2 https://periodictable.com/Properties/A/IsotopeAbundances.html